Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binot et al. (US 2008/0078721).
Regarding claim 1, Binot teaches a wastewater treatment system comprising; a source of wastewater (piping) capable of providing a high solids wastewater as claimed, a pre-treatment subsystem comprising a reaction tank(20) with an inlet communicating with the source of wastewater and configured to receive at least one of a coagulant and a flocculant (31) to produce a dosed wastewater, the pre-treatment subsystem further comprises a thickener/settler positioned downstream of the reaction tank configured to thicken the dosed wastewater and produce a sludge exiting the thickener via sludge outlet and an effluent exiting the thickener via an effluent outlet, a ballasted reactor (2) having an inlet and an outlet; a solids-liquid separation subsystem (4) having a solids-liquid separation subsystem inlet in fluid communication with the outlet of the ballasted reactor and configured to separate treated wastewater to a solids-lean effluent outlet and a solids-rich ballasted floc outlet; a ballast feed subsystem configured to deliver ballast to the ballasted reactor; and a ballast recovery subsystem (5) configured to receive the ballasted floc from the solids-rich ballasted floc outlet and deliver the ballasted floc to at least one of the ballasted reactor and the pre-treatment subsystem (Fig. 3 and [0017]-[0018]). 
It is noted that the Examiner is interpreting the ballast feed subsystem and the ballast recovery subsystem to be integral with one another as the ballast from the ballast recovery system enters the ballasted reactor via the ballast feed subsystem. 
It is submitted that the system in Binot is capable of treating the specific type of wastewaters claimed and meets the claim limitation.  An apparatus claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). As the specific type of wastewater (TSS solids amount) is merely the material worked upon by the structure, it does not impart patentability to the apparatus claims as the apparatus is defined as the structure and not the material being treated. 
It is also noted that Applicant has defined a thickener on page 8 as a gravity thickener, which one skilled in the art would recognize as a settler. 
Regarding claims 6-7, it is submitted that the system in Binot is capable of treating the specific type of wastewaters claimed and meets the claim limitation.  An apparatus claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binot et al. (US 2008/0078721) in view of Hosaka et al. (US 2004/0026326).
Regarding claims 3-4, Binot fails to teach a filter press downstream from the pre-treatment system configured to receive sludge and produce a pressate and filter cake. Hosaka teaches that after sludge is removed from a bottom of the tank, the sludge can be dewatered via a filter press thereby forming a pressate and a filter cake, wherein the pressate is returned to the beginning of the process/system (34) ([0052]). Including the filter press allows decreased solids from being discharged while increasing the amount of treated water ([0052]). As such, one skilled in the art would have found it obvious to include a filter press as claimed with the pressate being returned to the beginning of the process/system, which would be the pre-treatment tank in the current system, in order to decrease the amount of solids being discharged while increasing the amount of treated water. 

Claim 8, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binot et al. (US 2008/0078721) in view of Ormeci Beckers (US 2015/0069981).
Regarding claim 8, as stated in claim 1 above, Binot teaches the apparatus as taught with the various inlets and outlets (see Fig. 3 various flow paths/conduits). 
Binot teaches that the thickener is a gravity thickener/settler and fails to teach that the thickener is a dissolved air flotation thickener, rotary drum thickener, or a centrifuge. Ormeci Beckers teaches that common thickeners/solids liquid separators used in the art would include gravity based thickeners, such as settling/thickening tanks, or mechanical thickeners such as centrifuges ([0171]-[0173]). As Ormeci Beckers teaches the equivalency of gravity thickeners and mechanical thickeners such as centrifuges in the field of thickening/solids-liquid separating means, one skilled in the art would have found it obvious to provide a centrifuge instead of the gravity thickener in Binot as it is a known equivalent used in the art for the same purpose and one skilled in the art would have a reasonable expectation of success in doing so. 
Regarding claim 31, see claim 8 above regarding the specific thickener used. 
Regarding claim 33, see claims 6-7 above. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binot et al. (US 2008/0078721) in view of Ormeci Beckers (US 2015/0069981) as applied to claim 8 above, and further in view of Hosaka et al. (US 2004/0026326).
Regarding claim 10, Binot fails to teach a filter press downstream from the pre-treatment system configured to receive sludge and produce a pressate and filter cake. Hosaka teaches that after sludge is removed from a bottom of the tank, the sludge can be dewatered via a filter press thereby forming a pressate and a filter cake, wherein the pressate is returned to the beginning of the process/system (34) ([0052]). Including the filter press allows decreased solids from being discharged while increasing the amount of treated water ([0052]). As such, one skilled in the art would have found it obvious to include a filter press as claimed with the pressate being returned to the beginning of the process/system, which would be the pre-treatment tank in the current system, in order to decrease the amount of solids being discharged while increasing the amount of treated water.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. Applicant argues that Binot fails to teach the specific wastewater being treated (specific TSS). As discussed above, inclusion of the material worked upon by the apparatus does not provide patentability to the claims. Binot teaches all claimed structure and is capable of treating a wastewater stream as claimed. Further, Binot teaches that the pretreatment system is desirable when the NTU is above a certain value. As NTU can also be equated to mg/L (3 NTU=1mg/L), the range for when the pretreatment system is desired overlaps the claimed range thereby showing that the Binot apparatus is capable of treating wastewaters as claimed. Applicant’s assertion that Binot is limited to a low value NTU is not supported by any teachings in Binot. Binot clearly teaches that if the NTU is above a certain level (greater than 2 NTU), then a thickener/clarifier is desirable. The specific range claimed by Applicant is encompassed by the teachings in Binot. 
Applicant argues that Binot is not capable of handling higher TSS wastewater but provides not factual support for said assertion. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Binot is able to treat a wide variety of wastewater ([0018]), teaches the same structural elements claimed, and the range claimed by Applicant is encompassed by the NTU values already taught Binot. Further, the claims are apparatus claims and the specific fluid treated is not given patentable weight or impart patentability. The structure claimed for the apparatus is identical. Applicant has provided no arguments or support as to which structure is different than the one taught in Binot, only that the disclosed TSS range starts at a much lower number and a conclusion that it therefore incapable due to the TSS range starting at a lower number in spite of the same thickener being used in Binot that was taught by Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777